Citation Nr: 0114295	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-20 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for cause of death.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran, who had 
active service as a New Philippine Scout in the Regular 
Philippine Army from April 1946 to February 1949.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Manila, Philippines, which determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for cause of death.  The claim for service 
connection for cause of death was last denied in January 1997 
and no substantive appeal was filed.


REMAND

The appellant submitted a medical certification from Dr. 
C.L.G. that he had treated the veteran for pulmonary 
tuberculosis (PTB) from January 1993 to October 1993.  Dr. G 
certified that the veteran's complaints were chest and back 
pain, difficulty breathing and blood streaked sputum.  Dr. G 
diagnosed the veteran with PTB.

The certificate of death reflects that cardiorespiratory 
arrest was the immediate cause of the veteran's death and PTB 
was the antecedent cause.  The administrative file does not 
reveal any evidence that the veteran suffered 
cardiorespiratory arrest or PTB while in active service or 
any evidence linking these disorders to service.

Prior to re-adjudicating the issue of service connection or 
any other issues going to the merits, the Board must first 
establish jurisdiction over this matter.  In order to 
establish jurisdiction, the Board must initially consider the 
issue of whether new and material evidence has been submitted 
to reopen the claim for service connection for cause of 
death.  38 C.F.R. §§ 5108, 7104 (2000).  The Board must 
proceed in this fashion regardless of the determination the 
RO made on the issue of new and material evidence.  See 
Barnett v. Brown, 83 F.3rd 1380 (Fed.Cir. 1996).  Therefore, 
the issue before the Board is whether new and material 
evidence has been submitted to reopen the claim for service 
connection for cause of death of the veteran.

The United States Court of Appeals for the Federal Circuit 
entered a decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) concerning the definition of the term "new and 
material evidence" found in 38 U.S.C.A. § 5108 (West 1991).  
In that determination, the Court of Appeals for the Federal 
Circuit held that the Court of Veterans Appeals (currently 
known as the Court of Appeals for Veterans Claims) in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991), had "overstepped its 
judicial authority" by adopting a social security case law 
definition of "new and material evidence," rather than 
deferring to the "reasonable interpretation of an ambiguous 
statutory term established by [VA] regulation."  Id. at 
1357, 1364.  The Court of Appeals for the Federal Circuit 
further held that the Court's "legal analysis may impose a 
higher burden on the veteran before a disallowed claim is 
reopened" as to what constitutes "material evidence" (Id. 
at 1357, 1360), and remanded the case for review under the 
Secretary's regulatory definition of "new and material 
evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  
it was not of record at the time of the 
last final disallowance of the claim and 
is not merely cumulative of evidence of 
record; (ii) it is probative of the 
issue at hand; and if it is 'new' and 
'probative' (iii) it is reasonably 
likely to change the outcome when viewed 
in light of all the evidence of record.

Id. at 1359 [hereafter Colvin definition].  The Court of 
Appeals for the Federal Circuit found that part (iii) imposed 
a higher burden on claimant's than the VA regulatory 
definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will 
have on the outcome of the veteran's 
claim; it requires that 'there must be a 
reasonable possibility that the new 
evidence, when viewed in the context of 
all the evidence, both old and new, 
would change the outcome.' (citations 
omitted).

Id. at 1363.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] 
definition was not to require the 
veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's 
claim.

Id. at 1363. 

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § 1110, 1131  
(West 1991 & Supp. 2000).  In order to show a chronic disease 
in service there must be a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b) (2000).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for the following chronic 
diseases: Hansen's disease, tuberculosis, and multiple 
sclerosis, if the veteran served 90 days or more during a war 
period or after December 31, 1946.  The requirement of 90 
days means active, continuous service beyond a war period, or 
which began before and extended beyond December 31, 1946, or 
began after that date.  Tuberculosis must have become 
manifest to a degree of 10 percent or more within 3 years 
after the date of separation.  In claims based on service on 
or after January 1, 1947, the date of separation will be the 
date of discharge or release from the period of service on 
which the claim is based.  38 C.F.R. § 3.307(a) (2000).

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.

The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	
(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The appellant contends that the veteran incurred PTB within 
three years of separation from active service and was 
hospitalized for the illness in 1950.  The RO advised the 
appellant by letter dated in June 1998 that in order for her 
claim to be reopened, she must submit new and material 
evidence.  The RO then provided the appellant with a correct 
definition of the term.  At that time the RO gave no specific 
notice as to what types of evidence she needed to submit to 
substantiate her claim.   The RO, by letter dated in November 
1998, advised the appellant that she should submit new and 
material evidence, and that this evidence should consist of 
medical records not previously considered.  The RO then 
stated that this evidence should demonstrate that the veteran 
died while serving on active duty with the U.S. Armed Forces.  
The RO gave the appellant the same advice in a letter dated 
in May 1999.  

The Board must conclude that the RO erroneously advised the 
appellant in the November 1998 and May 1999 letters of the 
evidence she needed to submit to substantiate her claim.  The 
veteran died over forty years after his discharge from active 
duty as evidenced by his service records and death 
certificate.  The appellant could not possibly provide 
evidence that the veteran died while on active duty, nor is 
she required to do so.  

The presumptive period in this matter for PTB is three years 
from the date of separation from the period of service on 
which the claim is based.  38 C.F.R. §§ 3.2, 3.307.  In order 
to succeed on the merits, the appellant needs to submit 
evidence that proves that the veteran developed PTB while on 
active duty or within the presumptive period after 
separation.  Evidence of an active PTB diagnosis by private 
physicians on the basis of their examination, observation or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, X-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  38 C.F.R. 
§ 3.374(c) (2000).  

The Board notes that, absent evidence of incurrence of PTB 
during service or within the presumptive period, it is 
extremely difficult to imagine how additional post service 
treatment records for PTB could provide any reasonable 
possibility of aiding in substantiating the claim, since the 
existence of such a disability post service is not in 
dispute.  Therefore, while the Board will note for the record 
the existence of additional records from Dr. C.L.G., the 
appellant is advised specifically that such recent records 
can not substantiate the claim and therefore the Board can 
see no obligation even under the VCAA for further pursuit of 
such records, unless the appellant can present a plausible 
basis to support the conclusion that such records could aid 
in substantiating her claim.

As an alternative to evidence pertaining to the incurrence or 
aggravation of PTB in service, or its manifestations within 
the presumptive period, the claimant would need to provide 
competent medical evidence to show that some other 
disability, incurred or aggravated inservice, caused or 
contributed substantially and materially to cause death. 

For the reasons stated above, the Board finds that the 
notices pertaining to new and material evidence failed to 
comply with the notice requirements of the VCAA.  
Specifically, these notices do not properly provide the 
appellant with adequate notice of required information and 
evidence that are necessary to substantiate her claim.  The 
Board must point out that the notice provisions of the VCAA, 
unlike the development provisions, are not contingent upon 
the claimant first submitting new and material evidence.  
Therefore, for due process purposes, the Board is returning 
the claim for the correction of procedural defects.  The 
Board also notes in this regard that in the February 2000 
statement of the case, the RO determined that the appellant's 
claim is not well grounded.  The requirement that a claim 
must first be well grounded is no longer applicable.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  
Specifically, the claimant should address 
why the records of Dr. C.L.G. could aid in 
substantiating her claim. 

2. The RO must then review the claims file 
and ensure that all notification and 
development action required by the VCAA.  
In particular, the RO should ensure that 
the appellant is provided appropriate 
notice of what evidence she needs to 
submit to reopen her claim, consistent 
with the discussion above at pages eight 
and nine.

3.  The RO should then readjudicate the 
claim in light of the VCAA.
 
If the benefit sought on appeal remains denied, the appellant 
and her representative, if any, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


